ICJ_092_GabcikovoNagymaros_HUN_SVK_1997-09-25_JUD_01_ME_05_FR.txt. 142

OPINION INDIVIUDELLE DE M. KOROMA
{ Traduction]

J'ai voté en faveur de la plupart des alinéas du dispositif, principale-
ment parce que je souscris aux conclusions de la Cour, qui répondent aux
questions qui lui ont été soumises dans le compromis, que la Hongrie
n’était pas en droit de suspendre puis d’abandonner, en 1989, les travaux
relatifs au projet de Nagymaros ainsi qu’a la partie du projet de Gab-
éikovo dont elle était responsable aux termes du traité de 1977, que le
traité demeure en vigueur et, partant, régit les relations entre les parties.

En aboutissant a une telle conclusion, la Cour a non seulement adopté
la décision qui s imposait à mon avis, mais a abouti à une décision qui est
conforme au traité de 1977, et concorde avec la jurisprudence de la Cour
ainsi qu’avec les principes généraux de droit international. Le plus impor-
tant de ces principes est le principe pacta sunt servanda qui fait partie
intégrante du droit international. Toute conclusion contraire reviendrait
a mettre en cause le respect des obligations découlant de traités et porte-
rait atteinte à l’un des principes et des objectifs fondamentaux de la
Charte des Nations Unies qui invite les Etats «à créer les conditions
nécessaires au maintien de la justice et du respect des obligations nées des
traités...», et à «réaliser la coopération internationale en résolvant les
problèmes ... d’ordre économique, social...»

Lorsque la Tchécoslovaquie (ultérieurement la Slovaquie) et la Hongrie
sont convenues, par le traité de 1977, de construire le système d’écluses
de Gabéëikovo-Nagymaros sur le tronçon du fleuve qui va de Bratislava
à Budapest en vue du développement et de l’utilisation au sens large de
ses ressources en eau, en particulier pour la production d’énergie et
pour les besoins du transport, de l’agriculture et d’autres secteurs de
l’économie nationale, une telle décision pouvait être considérée comme la
réalisation pratique de ces objectifs, étant donné que le Danube a tou-
jours joué un réle vital dans la vie commerciale et économique de ses
Etats riverains, ce qui est accentué et renforcé par leur interdépendance.

Avant que le traité ne soit adopté et le début de l'exécution du projet
lui-même, tant la Tchécoslovaquie que la Hongrie avaient reconnu que
les mesures prises pour modifier le débit du fleuve quelles qu’elles soient,
telles que celles envisagées par le projet, auraient des effets sur l’environ-
nement, dont certains seraient négatifs. L'expérience montrait que des
activités exercées en amont tendaient à avoir des conséquences en aval, ce
qui rendait ainsi essentielle la coopération internationale. En vue de pré-
venir, d'éviter et d’atténuer de tels effets, des études poussées concernant
l'environnement ont été entreprises par les Parties avant la conclusion du
traité. Le traité proprement dit, dans ses articles 15, 19 et 20, imposait en

139
PROJET GABCIKOVO-NAGYMAROS (OP. IND. KOROMA) 143

matière de protection de l’environnement des obligations strictes qui
devaient être satisfaites et exécutées par les parties contractantes dans le
cadre de la construction et de l'exploitation du projet.

Lorsque, en 1989, la Hongrie, préoccupée par les effets du projet sur
son environnement, a suspendu puis abandonné les travaux dont elle
était responsable aux termes du traité de 1977, cela équivalait à une viola-
tion non seulement du traité lui-même mais aussi du principe pacta sunt
servanda.

La Hongrie a invoqué le principe de nécessité comme fondement juri-
dique lui permettant de mettre fin au traité. Elle a notamment déclaré que
la réalisation du projet aurait modifié considérablement la partie histo-
rique du Danube en cause et que l’exploitation en régime de pointe,
avec les changements qui en résulteraient pour le niveau de l’eau, causerait
des dommages à la flore et à Ja faune sur les rives du fleuve et provoque-
rait une altération de la qualité de l’eau. Elle a également fait valoir que
Pachèvement du projet aurait un certain nombre d’autres effets néfastes,
du fait que les conditions de vie des biotes du sol des rives auraient été
radicalement modifiées par l'exploitation en régime de pointe, la struc-
ture des sols fortement dégradée et leur fertilité réduite. La Hongrie a
aussi affirmé que ces travaux auraient pu avoir pour effet de saturer d’eau
plusieurs milliers d'hectares de terre et que cela aurait risqué d’accroitre
la salinité des eaux souterraines. S'agissant de l’eau potable de Budapest,
la Hongrie a soutenu que le projet aurait nécessité d’autres travaux de
dragage, ce qui aurait endommagé la couche filtrante existante en per-
mettant aux polluants de pénétrer dans les réserves d’eau avoisinantes.

En revanche, le rapport PHARE donne une vision différente de la
construction du réservoir à Cunovo et des effets que celui-ci aurait sur la
qualité de l’eau. Ce rapport a été établi à la demande des Communautés
européennes en coopération, d’abord, avec le Gouvernement de la Répu-
blique fédérative tchèque et slovaque et, ensuite, avec la République slo-
vaque. On l'a qualifié de système de modélisation intégrée constituant un
instrument fiable pour analyser les effets sur l’environnement de divers
régimes de gestion des eaux dans la plaine danubienne et pour prédire les
changements de la qualité de l’eau ainsi que les conditions concernant le
fleuve, le réservoir, les sols et l’agriculture.

Quant aux effets sur l'écologie de la région de la construction du barrage,
les auteurs du rapport ont conclu que la réponse à la question de savoir si
les scénarios après la construction du barrage représentaient une améliora-
tion ou non dépendrait des objectifs écologiques poursuivis dans la région,
les changements les plus fondamentaux des écosystèmes étant tributaires du
débit et survenant lentement, sur une période de plusieurs années ou même
de décennies, et, quels que soient les effets sur l'écosystème jusqu'ici, ceux-ci
ne pouvaient pas être considérés comme irréversibles.

En ce qui concerne la qualité des eaux, le rapport indique que la qualité
des eaux souterraines en bien des sites change lentement sur un certain
nombre d'années. Il a donc été procédé à des études de modélisation
approfondies dont certaines examinaient les incidences sur des périodes

140
PROJET GABCIKOVO-NAGYMAROS (OP. IND. KOROMA} 144

pouvant atteindre cent ans et la conclusion a laquelle on est parvenu a été
qu'on ne prédisait pas de problème pour la qualité des eaux souterraines.

Dans son arrêt, la Cour reconnaît, à juste titre selon moi, les réelles
préoccupations de la Hongrie concernant les effets du projet sur son envi-
ronnement. Après avoir étudié très attentivement ces éléments de preuve
contradictoires, la Cour toutefois est parvenue à la conclusion qu'il ne lui
était pas nécessaire, pour répondre aux questions qui lui ont été posées dans
le compromis, de déterminer quel est celui de ces points de vue qui est scien-
tifiquement le plus solide. La Hongrie n’a pas convaineu la Cour que la réa-
lisation du projet aurait conduit aux conséquences qu'elle a alléguées. En
outre, même si de tels dommages pouvaient se produire, ils ne paraissaient
pas imminents au sens juridique du terme, et on aurait pu les éviter ou y
remédier d’une autre façon. De surcroît, la Cour a déclaré que les incerti-
tudes qui pouvaient exister et qui avaient suscité des préoccupations pour
l'environnement en Hongrie auraient pu être levées autrement, sans recou-
rir de façon unilatérale à la suspension, puis à la terminaison du traité. En
fait, les éléments de preuve n'étaient pas de nature à conférer à la Hongrie
le droit de suspendre unilatéralement l'exécution du traité et par la suite d’y
mettre fin en raison d’un état de nécessité écologique. Aux yeux de la Cour,
autoriser cela non seulement déstabiliserait la sécurité des relations conven-
tionnelles mais aussi saperait gravement le principe pacta sunt servanda.

Ainsi, ce n’est pas que la Cour n'ait pas pris en considération les élé-
ments de preuve scientifiques présentés par la Hongrie en particulier
concernant les effets sur son environnement, mais elle a abouti à la
conclusion que de tels éléments du projet n’étaient pas suffisants pour
permettre à la Hongrie de suspendre le traité ou d’y mettre fin unilatéra-
lement. A mon avis, cette conclusion présente non seulement de l’impor-
tance pour la Slovaquie et la Hongrie — les Parties au différend — mais
constitue aussi une déclaration notable de la Cour rejetant l'argument
selon lequel les obligations assumées au titre d’un traité valablement
conclu ne peuvent plus être respectées parce qu’elles se sont révélées
génantes ou en raison de l’émergence d’un nouvel ensemble de normes
Juridiques, quelle que soit leur nature ou leur qualité en droit. En consé-
quence, la Cour a, en dépit des nombreuses violations commises au cours
des années, confirmé et réaffirmé dans cette affaire le principe selon
lequel tout traité en vigueur lie les parties et doit étre exécuté de bonne foi
(convention de Vienne sur le droit des traités, art. 26).

Cette constatation de la Cour ne doit pas non plus étre considérée
comme une application mécanique du principe pacta sunt servanda ou
linvocation de la maxime summun jus summa injuria mais doit plutôt
être assimilée à une réaffirmation du principe selon lequel un traité vala-
blement conclu ne peut être suspendu ou qu’il ne peut y être mis fin
qu'avec le consentement de toutes les parties concernées. En outre, les
Parties au différend peuvent aussi être satisfaites du fait que la Cour a
reconnu le maintien de la validité du traité et leur a ordonné à l’une et à
l’autre de s'acquitter des obligations que leur impose le traité en vue
d'atteindre ses buts et ses objectifs.

141
PROJET GABCIKOVO-NAGYMAROS (OP. IND. KOROMA) 145

Je souscris aussi aux conclusions de la Cour selon lesquelles la Tchéco-
slovaquie était en droit de recourir, en novembre 1991, a la variante C dans
la mesure où elle se bornait alors à entamer des travaux qui ne préjugeaient
pas la décision définitive qu'elle devait prendre. En revanche, je ne peux
approuver la conclusion de la Cour selon laquelle la Tchécoslovaquie
n’était pas en droit de mettre en service la variante € à partir d'octobre
1992. La Cour est parvenue à cette dernière conclusion après avoir jugé illi-
cite le fait que la Hongrie ait suspendu puis abandonné les travaux qui lui
incombaient en vertu du traité de 1977, et après avoir reconnu les sérieux
problèmes auxquels la Tchécoslovaquie avait eu à faire face à la suite de la
décision prise par la Hongrie de renoncer à la plus grande partie de la construc-
tion du système d’écluses qui lui incombait en vertu du traité. La Cour
a aussi reconnu que des investissements considérables avaient été effectués,
que la construction de l’ouvrage de Gabüikovo était pratiquement achevée,
que le canal de dérivation était terminé et que la Hongrie elle-même, en
1991, s’était dûment acquittée de ses obligations à cet égard en achevant les
travaux du canal de fuite. La Cour a aussi reconnu que la non-utilisation du
système aurait conduit non seulement à des pertes économiques consi-
dérables d’un montant d'environ 2,5 milliards de dollars mais qu’elle aurait
aussi pu entraîner de graves conséquences pour l’environnement.

C'est à la lumière de ce qui précède que la Cour a aussi réaffirmé le
principe de droit international selon lequel, sous réserve des limites qui
s'imposent, un Etat partie à un traité, lorsqu'il se heurte à un refus de
l’autre partie de s'acquitter de sa part d’un projet convenu d’un commun
accord, est libre d'agir sur son propre territoire et dans les limites de sa
compétence pour atteindre le but et l’objet initial du traité, réduisant
ainsi pour lui-même les dommages qu'il subit et, en fin de compte, les
dommages et intérêts devant être payés par l’autre partie.

Ainsi que l’arrét le rappelle, l’article premier du traité de 1977 prévoit
que le projet Gabéikovo-Nagymaros devait comprendre un «investis-
sement conjoint» et constituer «un système d'ouvrages opérationnel,
unique et indivisible» comportant deux secteurs, Gabcikovo et Nagy-
maros. Selon les dispositions du paragraphe S de l’article 5 du traité,
chacune des parties contractantes avait des responsabilités particuliéres
concernant la construction et l’exploitation du système d’écluses. La Tché-
coslovaquie était responsable notamment:

«1) des installations d’amont de Dunakiliti-Hru$ov sur la rive

gauche, en territoire tchécoslovaque;

2) du canal d’amont du canal de dérivation, en territoire tchéco-
slovaque;

3) de la série d’écluses de Gabéikovo, en territoire tchécoslovaque;

4) des ouvrages de protection contre les inondations des installa-
tions d’amont de Nagymaros, en territoire tchécoslovaque, à
l'exception du district Inférieur d’Ipel;

5) de la remise en état de la végétation en territoire tchécoslo-
vaque.»

142
PROJET GABCIKOVO-NAGYMAROS (OP. IND. KOROMA) 146

La Hongrie était responsable notamment:

«1) des installations d’amont de Dunakiliti-HruSov, sur la rive
droite, en territoire tchécoslovaque, y compris la vanne de
connexion et la vanne de détournement;

2) des installations d’amont de Dunakiliti-HruSov, sur la rive
droite, en territoire hongrois:

3) du barrage de Dunakiliti, en territoire hongrois:

4) du canal d’aval du canal de dérivation, en territoire tchécosio-
vaque;

5) de l’approfondissement du lit du Danube en aval de Palkovi-
tovo, en territoire hongrois et en territoire tchécoslovaque;

6) de l'amélioration de l’ancien lit du Danube, en territoire hon-
grois et en territoire tchécoslovaque;

7) du matériel opérationnel du système d’écluses de Gabtikovo
(matériel de transport, machines d'entretien), en territoire tché-
coslovaque ;

8) des ouvrages de protection contre les inondations des installa-
tions d’amont de Nagymaros dans le district inférieur d’Ipel,
en territoire tchécoslovaque:

9) des ouvrages de protection contre les inondations des installa-
tions d’amont de Nagymaros, en territoire hongrois;

10) de la série d’écluses de Nagymaros, en territoire hongrois;

11) de Vapprofondissement du lit d’aval en dessous du système
d’écluses de Nagymaros, en territoire hongrois;

12) du matériel opérationnel du système d’écluses de Nagymaros
(matériel de transport, machines d’entretien), en territoire hon-
grols;

13) de la remise en état de la végétation en territoire hongrois.»

Conformément au traité et à la notion d'investissement conjoint, cer-
tains de ces ouvrages, tels que le barrage de Dunakiliti, le canal de dériva-
tion, la série d’écluses de Gab¢ikovo et la série d’écluses de Nagymaros
devaient devenir la propriété conjointe des deux Parties, quel que soit le
territoire sur lequel ils étaient situés.

Comme il est dit dans l’arrêt, au printemps 1989, les travaux concer-
nant Gabtikovo étaient bien avancés: le barrage de Dunakiliti était réa-
lisé à 90 %, le barrage de Gabéikovo à 85 %, le canal de dérivation entre
60 % (en aval de Gabtikovo) et 95 % (en amont de Gabéikovo) et les
digues du réservoir de Dunakiliti-HruSov entre 70 et 98 %. [1 n’en allait
pas de même dans le secteur de Nagymaros où, si des digues avaient été
édifiées, le seul ouvrage relatif au barrage lui-même à avoir été mis en
place était le batardeau qui devait en faciliter la construction.

Lorsque la Hongrie, le 13 mai 1989, a décidé de suspendre les travaux
relatifs au secteur de Nagymaros du projet à cause de prétendus risques
pour l’environnement et a ultérieurement étendu cette décision au secteur
de Gabtikovo, empêchant ainsi de procéder comme prévu à la construc-

143
PROJET GABCIKOVO-NAGYMAROS (OP. IND. KOROMA) 147

tion du barrage sur le Danube en 1989, cette action a eu des effets consi-
dérables et négatifs sur le projet — qui était considéré comme un en-
semble intégré et dépendait de la construction effective des installations
prévues à Nagymaros et à Gab¢ikovo. La contribution de la Hongrie
était par conséquent considérée comme indispensable, certains ouvrages
clés étant situés sur son territoire et sous son contrôle.

A la suite de négociations longues et infructueuses avec la Hongrie au
sujet de l’exécution de leurs obligations en vertu du traité, la Tchécoslo-
vaquie a recouru, en novembre 1991, à ce qui devait être dénommé par la
suite la «solution provisoire» ou «variante C». Celle-ci fut mise en œuvre
à partir d'octobre 1992 par la construction d’un barrage sur le Danube au
kilomètre 1851,7 en territoire tchécoslovaque avec les conséquences qui en
ont résulté pour l’eau et la navigation. Elle impliquait le détournement du
Danube en territoire tchécoslovaque à quelque 10 kilomètres en amont de
Dunakiliti. Dans son dernier état, la variante C comportait la construc-
tion à Cunovo d’un barrage déversoir et d’une digue reliant ce barrage à
la rive sud du canal de dérivation. Le réservoir correspondant devait avoir
une surface plus réduite et disposer d’une capacité de retenue d'environ
trente pour cent inférieure à celle de la retenue initialement envisagée. Des
ouvrages accessoires étaient prévus, à savoir: une prise d’eau destinée à
alimenter le bras Moson du Danube; un déversoir permettant, notam-
ment, de diriger les eaux de crue dans l’ancien lit du Danube; une écluse
de navigation auxiliaire, et deux centrales hydro-électriques (l’une permet-
tant une production annuelle de 4 GWh sur le bras Moson du Danube,
l’autre une production de 174 GWh sur l’ancien lit du Danube). L’alimen-
tation en eau des bras secondaires du Danube sur la rive tchécoslovaque
devait être assurée grâce à deux prises d’eau situées dans le canal de dé-
rivation, à Dobrohost et Gabüikovo. Tous les problèmes n'étaient pas
résolus : une solution devait être trouvée pour la rive hongroise et la ques-
tion de l’approfondissement du lit du Danube au confluent du canal de
dérivation et de l’ancien lit du fleuve restait posée.

Pour justifier son action, la Slovaquie a soutenu que cette solution était
aussi proche que possible du projet initial et que la décision de la Tché-
coslovaquie d’y recourir était justifiée par la décision de la Hongrie de
suspendre puis d'abandonner la construction des ouvrages à Dunakiliti,
ce qui avait mis la Tchécoslovaquie dans l'impossibilité de réaliser l’objet
et le but envisagés par le traité de 1977. La Slovaquie a aussi expliqué que
la variante C représentait la seule possibilité qui lui restait non seulement
d’atteindre les buts visés par le traité de 1977, mais encore de respecter
l'obligation continue de mettre en œuvre ledit traité de bonne foi. Elle a
aussi soutenu que la variante C, dans sa plus grande partie, n’est rien
d’autre que ce à quoi la Hongrie avait déjà consenti et que seules ont été
effectuées les modifications qui étaient devenues nécessaires à la suite de
la décision de la Hongrie de ne pas exécuter ses obligations convention-
nelles.

En dépit de ce qui m'a paru être une explication non seulement
convaincante et raisonnable mais aussi une justification éminemment

144
PROJET GABCIKOVO-NAGYMAROS (OP, IND. KOROMA) 148

juridique de la variante €, la Cour a conclu que, bien qu'il y ait une forte
ressemblance de fait entre la variante C et le projet initial dans sa com-
posante d’amont (le système d’écluses de Gabéikovo), la différence est
frappante du point de vue juridique. La Cour a observé que les caracté-
ristiques fondamentales du traité de 1977 étaient de prévoir un «inves-
tissement conjoint», la «propriété conjointe» des ouvrages les plus im-
portants du projet Gabtikovo-Nagymaros et l'exploitation de cette
«propriété conjointe» comme une «unité unique coordonnée». La Cour a
expliqué que tout cela ne pouvait être réalisé par voie d’action unilatérale
telle que celle entraînée par la variante C et que, en dépit de sa ressem-
blance physique extérieure avec le projet initial, la variante C en différait
donc nettement quant à ses caractéristiques juridiques. La Cour a aussi
conclu qu'en mettant en service la variante C la Slovaquie s’est appro-
priée, essentiellement pour son propre usage et à son profit, entre quatre-
vingts à quatre-vingt-dix pour cent des eaux du Danube avant de les
restituer au lit principal du fleuve, en aval de Gabüikovo. Cet acte, aux
yeux de la Cour, a privé la Hongrie de son droit à une part équitable des
ressources naturelles du fleuve, celui-ci étant non seulement un cours
d’eau international partagé mais aussi un fleuve frontière.

A la lumière de ces constatations, la Cour a conclu que la Tchécoslo-
vaquie, en mettant en service la variante C, n’a pas appliqué le traité
mais, au contraire, a violé certaines de ses dispositions expresses et a donc
commis un fait internationalement illicite. Dans ses motifs, la Cour a pré-
cisé qu’elle mettait l’accent sur «la mise en service» de la variante C, l’illi-
céité résidant dans le barrage du Danube.

Cette conclusion de la Cour appelle des observations. En premier lieu,
il convient de rappeler que la Cour a conclu à Villicéité de la suspension
et de la terminaison unilatérale du traité par la Hongrie. En second lieu,
la Cour a reconnu qu’un Etat partie à un traité qui, comme c'est le cas de
la Tchécoslovaquie, se heurte à un refus de l’autre partie de s'acquitter de
sa part d’un projet convenu d'un commun accord est libre d’agir sur son
propre territoire et dans les limites de sa compétence pour réaliser l’objet
et le but du traité. Nonobstant, la Cour a conclu que la variante C ne
répondait pas aux exigences des articles I, 8, 9 et 10 du traité de 1977
concernant «un système d'ouvrages opérationnel et indivisible», la « pro-
priété conjointe» et la possibilité de participer «à parts égales à l’utilisa-
tion et aux avantages du système d’écluses». Pour la Cour, «par défini-
tion, tout cela ne pouvait être réalisé … par voie d’action unilatérale».
Cette critique de la variante C n’est pas, à mon humble avis, justifiée. La
suspension et la terminaison unilatérales du traité et des travaux qui
incombaient à la Hongrie en vertu de ce dernier n’équivalaient pas seu-
lement à un rejet du traité, elles empêchaient aussi la réalisation du projet
en tant que système d'ouvrages unique et opérationnel, en propriété
conjointe, à l’utilisation et aux avantages duquel les parties contractantes
participeraient à parts égales. Les actes de la Hongrie faisaient que les
objectifs du projet initial ne pouvaient être poursuivis que si la Slovaquie
le mettait en œuvre seule; selon les éléments dont dispose la Cour, la

145
PROJET GABCIKOVO-NAGYMAROS (OP. IND, KOROMA) 149

variante C était la modification minimale du projet initial nécessaire pour
permettre de réaliser les buts et les objectifs du projet initial. Il convient
de rappeler que, s’il n’y avait pas eu suspension et abandon des travaux,
il n’y aurait pas eu de variante C, et sans celle-ci l'objectif de l'acte com-
mis par la Hongrie que la Cour a qualifié d'illicite aurait été réalisé, pri-
vant ainsi le traité de son objet et de son but. Selon moi, la variante C
était donc une application indispensable et authentique du traité pour
permettre de réaliser son objet et son but. Si elle n'avait pas procédé à la
construction de la variante C, et comme le montrent les éléments soumis
à la Cour, la Tchécoslovaquie se serait retrouvée immobilisée la avec un
système en grande partie terminé mais inexploitable, qui avait coûté très
cher en ce qui concerne à la fois la construction des ouvrages et l'achat
des terres nécessaires. Les avantages écologiques escomptés dans la mai-
trise des crues, qui étaient un objet et un but essentiels du traité. n'auraient
pas été réalisés. De surcroît, le caractère inachevé des ouvrages aurait
exposé ceux-ci à une détérioration continue du fait de leur inutilisation
prolongée.

Un autre des motifs pour lesquels la variante C a aussi été jugée illicite
par la Cour est le fait que, à son avis, la Tchécoslovaquie. en détournant
les eaux du Danube pour exploiter la variante C, a pris unilatéralement le
contrôle d’une ressource partagée et a privé de ce fait la Hongrie de son
droit à une part équitable des ressources naturelles du fleuve — avec les
effets continus que le détournement de ses eaux déploie sur l'écologie de
la région riveraine du Szigetkôz — et n'a pas respecté le degré de pro-
portionnalité exigé par le droit international.

Déduire de cette conclusion de la Cour que le principe de l’utilisation
équitable a été violé par le détournement du fleuve n'est pas exempt de
doutes. Ce principe, qui est maintenant énoncé dans la convention sur le
droit relatif aux utilisations des cours d'eau internationaux à des fins
autres que la navigation, n’est pas nouveau.

Il est admis que les eaux des fleuves ne doivent pas être utilisées de
manière à causer des dommages à d'autres Etats et en absence de règles
établies une solution équitable doit être cherchée (affaire des Prises d'eau
à la Meuse, arrêt, 1937, P.C.LJ. série A/B n° 70), cette règle s'applique
en l'absence d'un traité. Dans l'affaire considérée, la paragraphe 2 de l’ar-
ticle 14 du traité de 1977 dispose que les parties contractantes peuvent,
sans préavis, prélever du Danube, dans le secteur hungaro-tchécoslo-
vaque, et utiliser les quantités d'eau spécifiées dans l'équilibre hydrau-
lique prévu dans le plan contractuel conjoint approuvé. Ainsi, le prélè-
vement de quantités plus importantes d'eau du secteur hungaro-
tchécoslovaque du Danube pour exploiter le secteur de Gabëikovo du
système a été envisagé et ouvrait droit à l'indemnisation de l’autre partie
par l'accroissement de sa part d'énergie électrique. Autrement dit. la
Hongrie a consenti, dans le cadre du projet, au détournement du Danube
(et. dans le plan contractuel conjoint, à titre provisoire à des prélève-
ments d'eau dans le Danube). Par conséquent, le droit que les Parties ont
normalement à une part équitable et raisonnable des eaux du Danube en

146
PROJET GABCIKOVO-NAGYMAROS (OP. IND. KOROMA) 150

vertu du droit international général a été modifié en bonne et due forme
par le traité de 1977 qui considérait le projet comme une /ex specialis. La
Slovaquie était ainsi en droit de détourner une quantité suffisante d’eau
pour mettre en service la variante C, et tout particulièrement si, sans ce
détournement, la variante C n’avait pu être utilisée de façon productive.
Il est difficile d'apprécier la décision de la Cour de conclure à l’illicéité de
cette action sans dire comment la variante C aurait dû être mise en ser-
vice. Il semblerait que la Cour dise implicitement que la variante C aurait
été licite si elle avait été exploitée sur la base d’un partage moitié-moitié
des eaux du Danube. Or la Cour n’a pas établi qu’une utilisation selon un
partage moitié-moitié aurait été suffisante pour exploiter la variante C de
façon optimale. La Cour n’a pas dit non plus qu'il avait été porté atteinte
aux obligations des Parties en vertu du traité ni que la réalisation des
objectifs du traité avait été empêchée par le détournement. Dans l'affaire
des Prises d'eau à la Meuse, la Cour a dit que, faute d’une disposition
exigeant l'agrément de la Belgique, «les Pays-Bas peuvent disposer des
eaux de la Meuse à Maestricht» pourvu que les obligations conven-
tionnelles qui leur incombaient n'étaient pas négligées (C. P.J.L. série A/B
n° 70, arrêt, 1937, p. 30). Si l’on applique ce critère aux circonstances qui
se sont produites, on peut considérer que la variante C constituait une
méthode raisonnable de mise en œuvre, autorisée par le traité de 1977. En
conséquence, la variante C n’a pas porté atteinte aux droits de la Hongrie
et était compatible avec les objectifs fixés par ce régime conventionnel.

En outre, le principe de l'utilisation équitable et raisonnable doit être
appliqué en tenant compte de toutes les circonstances et de tous les fac-
teurs pertinents se rapportant au cours d’eau international en question
ainsi que des besoins et des utilisations de l'Etat du cours d’eau concerné.
La question de savoir si l’utilisation des eaux d’un cours d’eau par l'Etat
du cours d’eau est raisonnable ou équitable, et, partant, licite, doit être
déterminée à la lumière de toutes les circonstances. Dans la mesure où le
traité de 1977 a été conçu pour assurer le fonctionnement du projet, la
variante C doit être considérée comme une véritable tentative pour
atteindre cet objectif.

Une des conséquences de cette conclusion de la Cour est que, sauf si les
Parties en conviennent autrement, la Hongrie devra indemniser la Slova-
quie pour les dommages subis par la Tchécoslovaquie et par la Slovaquie
du fait de la suspension et de l'abandon illicites par la Hongrie de travaux
qui lui incombaient; et la Slovaquie devra indemniser la Hongrie pour les
dommages subis par cette dernière du fait de la mise en service de la
«solution provisoire» par la Tchécoslovaquie et de son maintien en ser-
vice par la Slovaquie.

Cette conclusion semble viser à encourager les Parties à négocier un
accord afin de réaliser les buts et les objectifs du traité, quoique sous une
forme modifiée, et paraît laisser entendre que la Cour considère que
la conduite illicite des Parties soit équivalente. Cette conclusion limite
quelque peu le fait que la mise en service de la variante C n’aurait pas été

147
PROJET GABCIKOVO-NAGYMAROS (OP, IND. KOROMA) 151

nécessaire si les travaux n'avaient pas été suspendus ou achevés en pre-
mier lieu. C’est cette violation initiale qui a déclenché toute la chaîne de
ces événements. Une distinction aurait dû au moins être établie entre les
conséquences de la «conduite illicite» de chaque Partie, et c’est pour cette
raison que je ne peux souscrire à cette conclusion. Le paragraphe 2 de
l’article 38 du Statut confère à la Cour la faculté de statuer ex aequo et
bono, mais uniquement avec l'accord des Parties au différend.

Dans l'arrêt, il est aussi fait mention des «effets continus que le détour-
nement de ses eaux [du Danube] déploie sur l'écologie de la région rive-
raine du Szigetkôz». On ne voit pas clairement par ce membre de phrase
si la Cour est parvenue à la conclusion qu'un dommage significatif avait
été causé à l'écologie de la région par la mise en service de la variante C.

A la lumière des considérations qui précèdent, je suis d'avis que la mise
en service de la variante C aurait dû être considérée comme une tentative
véritable d'une partie lésée de parvenir à la réalisation des objectifs
convenus dans le traité de 1977, par des voies compatibles non seulement
avec ce traité mais aussi avec le droit international et l'équité en général.

Dans son opinion individuelle dans l'affaire des Prises d'eau à la
Meuse, M. Hudson a écrit que

«Les règles bien connues sous le nom de principes d'équité ont
depuis longtemps été considérées comme faisant partie du droit
international, et, à ce titre, elles ont souvent été appliquées par des
tribunaux internationaux.» (C.P.J.I série A/B n° 70, arrêt, 1937,
p. 76.)

Il a aussi fait observer que:

«Un important principe d'équité semblerait être que, quand deux
parties ont assumé une obligation identique ou réciproque, une par-
tie qui, de manière continue, n'exécute pas cette obligation, ne
devrait pas être autorisée à tirer avantage d’une non-observation
analogue de cette obligation par l'autre partie. Ce principe trouve
son expression dans ce que l’on appelle les maximes d'équité, qui ont
exercé une grande influence au cours de la période créatrice du déve-
loppement du droit anglo-américain. Quelques-unes de ces maximes
sont: ... «Celui qui cherche à obtenir l'équité doit agir en équité.»
C'est conformément à ces maximes qu'«un tribunal d'équité refuse
d'accorder remède au plaignant qui s’est mal conduit à l'égard de ce
qui fait le fond du litige» (13 Halsbury's Laws of England, 2° éd.,
1934, p. 87). Un principe très semblable était admis en droit romain.
Les obligations du vendeur et de l'acheteur étant concurrentes,
«aucun des deux ne pouvait obliger l'autre à remplir son obligation
s'il n'avait, pour sa part, fait ou offert de faire ce qu'il devait». (Buck-
land, Text Book of Roman Law, 2° éd., 1932, p. 493).» Ubid., p. 77.)

M. Hudson était d’avis que:
«Le principe général est de ceux qu’un tribunal international doit
appliquer avec beaucoup de prudence. On ne saurait certainement

148
PROJET GABCIKOVO-NAGYMAROS (OP. IND. KOROMA) 152

estimer que, pour qu’un Etat pût se présenter devant un tribunal
international afin d'obtenir l'interprétation d’un traité, il faudrait
que cet Etat eût préalablement prouvé qu'il a rempli toutes les obli-
gations assumées par lui en vertu de ce traité. Et cependant, dans un
cas nettement pertinent, et en tenant compte scrupuleusement des
restrictions nécessaires, un tribunal, lié par le droit international, ne
devrait pas reculer devant l’application d’un principe si évidemment
juste.» (C.P.J.I série A/B n° 70, p. 77.)

M. Hudson poursuivait:

«Toutefois, dans un cas d’espéce où il est appelé a faire exécuter
l'obligation de réparer, un tribunal de droit international ne saurait
ignorer les circonstances particulières qui peuvent inviter à examiner
les principes d'équité.» ({bid., p. 78.)

J'ai le sentiment que la présente affaire, en raison des circonstances qui
l'entourent, exige l'application des principes d’équité.

On ne saurait trop souligner importance du Danube tant pour la
Hongrie que pour la Slovaquie. Ces deux Etats, par le traité de 1977,
étaient convenus d'exploiter en coopération les ressources du fleuve pour
en tirer mutuellement avantage. Ce traité, en dépit de l’époque à laquelle
il a été conclu, semblerait avoir tenu compte de la plupart des impératifs
écologiques d’aujourd’hui, notamment le principe de précaution, celui de
l'utilisation équitable et raisonnable et la règle de l’absence de dommage.
Il n’a pas été prouvé que Pun quelconque de ces principes ait été violé au
point de justifier la terminaison unilatérale du traité. La Cour s’est
donnée beaucoup de mal, à juste titre selon moi, pour défendre le prin-
cipe de l’inviolabilité des traités. La justice en serait sortie renforcée si
la Cour avait tenu compte des circonstances particulières évoquées ci-
dessus.

(Signé) Abdul G. Koroma.

149
